10
11
l2
13
14
15
16
17
18
19
20
21
22
23
24
25

 

F|LED

'APR 3 0 2019

cLEm<, u,
EAsTERN mssi'n[i'cSTT 'C.’T COURT
m

     
 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

RACHAEL AKEY, et al., No. 2'.14-cv-2402 KJl\/l DB
Plaintiff,

V. JURY COMMUNICATION
PLACER COUNTY, et al.,

Defendant.

 

 

 

REPLY FROM COURT TO NOTES RECEIVED ON Apri130, 2019 at 2:17 PM
Date sent to jury: April 30, 2019
Tirne sent to jury: §ng
The parties have been unable to locate copies of the exhibit pages you have requested with
the caption at the top fully legible. The parties agree, however, that each “blacked out” portion of
plaintiff’ s Exhibit 6 includes the words “Placer County” and identifies the policy beginning on
that page as a policy of Placer County’s Childs’ Systern of Care. The parties further agree that all

of the policies included as EXhibit 6 were in effect as of Septernber 12, 2013.

DATED: April 30, 2019.

  

  

RLY J. MUELLE
.S. DISTRICT JUDGE

 

 

